EXHIBIT 10.36 CONFIDENTIAL TREATMENT REQUESTED Final Execution Copy University of Pennsylvania Third Amendment to License Agreement This Third Amendment to License Agreement (this “Third Amendment”) effective as ofApril 29, 2016 (this “Third Amendment Effective Date”), is made by and between The Trustees of the University of Pennsylvania (“Penn”) and REGENXBIO Inc. (“Company”) (collectively, the “Parties”) and amends the License Agreement between the Parties, which was effective as of February 24, 2009, as subsequently amended by a First Amendment dated March 6, 2009 and a Second Amendment dated September 9, 2014 (the “License Agreement”).All capitalized terms used but not defined herein shall have the meaning set forth in the License Agreement.
